DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Webster on 5/19/2022.

The application has been amended as follows:
In claim 12, 
line 9, replace “solutions” with “liquid”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the "closest" prior art Tian et al., Fe-based catalysts for oxygen reduction in proton exchange membrane fuel cells with cyanamide as nitrogen precursor and/or pore filler, hereinafter Tian, Wang et al., Preparation, characterization and catalytic performance of single-atom catalysts, hereinafter Wang, Yoo et al. (US 2014/0221192 A 1 ), hereinafter Yoo, and Kern et al. (US 20100222582 A1; hereinafter Kern).

Tian discloses a method of preparing Fe/N/C catalysts (i.e., metal catalysts) (Tian, abstract; pg. 3277, section 2.1) comprising, 
the first step to dissolve FeSO4· 7H2O (i.e., iron salt) and CM (i.e., cyanamide, H2N-CN) in deionized water, followed by the addition of ethanol to obtain a solution (i.e., depositing metal to nitrogen precursor) (Tian, pg. 3277, section 2.1), and wherein CM was first dried in a vacuum oven at room temperature and ground into a fine powder, then FeSO4· 7H2O, the fine powder of CM (i.e., the CM is a nitrogen precursor powder) (Tian, pg. 3277, section 2.1); 
then the carbon support was dispersed in this solution and the suspension was magnetically stirred (i.e., mixing the metal deposited nitrogen precursor powder with a carbonaceous support) (Tian, pg. 3277, section 2.1); 
followed by evaporation on a heating plate, and finally, the powder (i.e., catalyst precursor; mixed powder) was completely dried overnight in a drying oven at 90 °C, and wherein the catalyst precursor underwent pyrolysis at 950 °C (i.e., carrying out heat treatment) (Tian, pg. 3277, section 2.1). 

However, Tian does not explicitly disclose or suggest depositing metal single atoms by sputtering using argon as a sputtering gas under a working pressure of 0.1-5 mTorr and an electric power intensity of 1-20 W for 1-5 hours, and wherein the mixing of the metal single atom-deposited nitrogen precursor powder with a carbonaceous support at step (2) does not use solution.

Wang discloses the synthesis of a single-atom Pt/graphene catalyst (i.e., a metal catalyst) (Wang, pg. 1532, right column) wherein dopants were deposited on graphene (i.e., carbonaceous support) by a conventional sputtering tool with a plasma power of 10 W, wherein different elements, such as Pt, Co and In, were successfully doped in the single-atom form (Wang, pg. 1532, right column).

However, Wang does not explicitly disclose or suggest depositing metal single atoms on a nitrogen precursor powder, using argon a working pressure of 0.1-5 mTorr for 1-5 hours, mixing the metal single atom-deposited nitrogen precursor powder formed in step (1) with a carbonaceous support to form a mixed powder, and carrying out heat treatment, wherein the mixing of the metal single atom-deposited nitrogen precursor powder with a carbonaceous support at step (2) does not use solutions.

Yoo teaches the synthesis of a carbon supported catalyst (Yoo, [0036]-[0037]), dried glucose powder was put in a vacuum deposition apparatus and a platinum target was loaded on a sputter, initially the vacuum state was maintained at about 10-1 to 10-5 torr (i.e., working pressure of 0.001 - 100 mTorr, which encompasses the claimed range of 0.1-5 mTorr), and platinum nanoparticles were deposited by sputtering (Yoo, [0036]), 
wherein a carbon support was uniformly dispersed in distilled water and after adding the powder having the metal particles deposited (i.e., mixing the powder having metal particles deposited with a carbonaceous support), and wherein the mixture solution was heated at 80oC (i.e., carrying out heat treatment) (Yoo, [0037]).

However, Yoo does not explicitly disclose or suggest depositing metal single atoms on a nitrogen precursor powder by sputtering using argon as a sputtering gas and an electric power intensity of 1-20 W for 1-5 hours, and mixing the metal single atom-deposited nitrogen precursor powder formed in step (1) with a carbonaceous support to form a mixed powder, wherein the mixing of the metal single atom-deposited nitrogen precursor powder with a carbonaceous support at step (2) does not use solutions.

Upon updating the searches, a new reference, namely Kern, came to the attention of the examiner. Kern discloses a melamine powder (i.e., nitrogen precursor powder) is scattered on to a conductive adhesive carbon pad (i.e., carbonaceous support) and sputtered with platinum (i.e., depositing metal on a nitrogen precursor powder) (Kern, [0037]).

However, Kern does not explicitly disclose or suggest depositing metal single atoms, using argon as a sputtering gas under a working pressure of 0.1-5 mTorr and an electric power intensity of 1-20 W for 1-5 hours, mixing the metal single atom-deposited nitrogen precursor powder with a carbonaceous support to form a mixed powder, and carrying out heat treatment, wherein the mixing of the metal single atom-deposited nitrogen precursor powder with a carbonaceous support does not use solutions.
Even if Tian was to combine with Kern, there would not be proper motivation to combine. Specifically, while Tian discloses a method of preparing Fe/N/C catalysts (Tian, abstract; pg. 3277, section 2.1), Kern is drawn to a process for preparing melamine by converting urea (Kern, abstract; claim 1), wherein the sputtering of platinum on the melamine is to increase the conductivity for SEM analysis (Kern, [0037]). Thus, the sputtering of platinum on the melamine disclosed by Kern is not analogous to the method of preparing the Fe/N/C catalysts of Tian. 
 
Thus, it is clear that Tian, Wang, Yoo, and Kern, either alone or in combination, do not disclose or suggest the present invention. 

	Additionally, applicant’s amendments overcome the double patenting rejection, specification objections and the claim objections of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/24/22